ON MOTION
ORDER
Astee America, Inc. submits a motion for a stay, pending appeal, of the injunction entered by the United States District Court for the Eastern District of Texas.
Upon consideration thereof,
It Is Ordered That:
SynQor, Inc. is directed to respond no later than February 4, 2011. The injunction is temporarily stayed to the extent that it applies to products listed on page 2 of Astec’s motion that it asserts are sold by Astee to Cisco Systems, Inc. and Juniper Networks, Inc., pending this court’s consideration of the papers submitted.